 

a | Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 1 of 40

a om Hore” 15 3AG

Name ond d Prisomr/Booking Numbe

aoe Ccey sal Til

Pladsysof Confinement

SUC belaer Wail FILED

eer Leuace bene, Ve 2360 JUL 08

City, State, Zip Code

 

(Failure to notify the Court of your change of address may result in dismissal of this action.) getttai f aTA

  

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

 

 

 

- : Z . )
Nace % K act. ,)
(Full Name of Plaintiff) Plaintiff, )
v. ) caseno. 2197 WV +1265 AC PC
(‘. ' -_ . ) (To be supplied by the Clerk)
a leost ef TWlwene =
(Full Namie of Defendant )

(2) ‘Fe Lenker Coves TM eta Over
@Qipce | ce Dawa M BA,
(4) ‘Dee et Ce \ lo cS 5

Defendant(s).

(| check if there are additional Defendants and attach page 1-A listing them.

CIVIL RIGHTS COMPLAINT
BY A PRISONER

riginal Complaint
CFirst Amended Complaint

 

LJSecond Amended Complaint

A. JURISDICTION

1. This Court has jurisdiction over this action pursuant to:
NZI 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
L] 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
LJ Other:

 

ene é .
: 8 f { | “po. -
2. _ Institution/city where violation occurred: _4-YG Ru eo \ \n LN Vas iy QU RIN J CG X.

Revised 3/15/2016 1

 
Case 2:19-cv-01265-AC Dociment) Aled OMOS/1: “Page 2 of 40

COUNTY OF PLACER

PLACER COUNTY SHERIFFS OFFICE
SHERIFF DEVON M. BELL
DEPUTY SOLBOS

DEPUTY WEHE

JAIL COMMANDER STEINHAUER
ROSEALYNN STRIKA A.P.M.
JANICE HENDRICKS M.P.M.
SERGEANT JONES

DR. GOLDSMITH

DR. OWENS

CLASSIFICATION OFFICER FISH
JOHN DOES 2-50

DEPUTY PIRTLE

1A

 

 
Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 3 of 40

B. DEFENDANTS

 

 

 

 

 

 

 

 

5 4
1. Name of first Defendant: ( euwttt rr \ Lave. i _. The first Defendant is employed as:
raf at rk [wx
(Position and Title) (Institution)
2. Name of second Defendant: evan ML. 2 ett. The second Defendant is employed as:
Coke Ra ce Piece Ce yo TU} _at Ko iver, Cn luge a
“? (Position and Title) J . (Institution)
. ye ( . LG, we fle . .
3. Name of third Defendant: ¥ Cacyt? Ley a ky Vii wears GepyeThe third Defendant is employed as:
rife ‘\ at ri] Pe
(Position and Title) (Institution)
Tole hh
4. Name of fourth Defepdant: *iv-j Se Vow Ss . The fourth Defendant is employed as:
Oy) wv TE ; Oo wee tyey & (tre. eat ben ees Whsyux Vani .
{ (Position and Title) (Institution)

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.
C. PREVIOUS LAWSUITS

1. Have you filed any other lawsuits while you were a prisoner? LI Yes no

2. If yes, how many lawsuits have you filed? CC. Describe the previous lawsuits:

a. First prior lawsuit: ' \ xm
1. Parties: RA 7A v.

2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

b. Second prior lawsuity / \

1. Parties: |
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

Vv.

 

 

c. Third prior lawsuit: i/ ,
1. Parties: m™ aA

2. Court and case nufnber:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

Vv.

 

 

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.

2

 
 

Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 4 of 40

D. CAUSE OF ACTION

CLAIM I iran,
|. State the constitutional or other federal civil right that was Violated: ti ct S< Se K. S A

 

2. Claim I. Identify the issue involved. Check only one. State additional issues in separate claims.
L] Basic necessities CL] Mail C] Access to the court (] Medical care
LJ Disciplinary proceedings LJ Property C] Exercise vt. religion CJ Retakation
LJ Excessive force by an officer [1] Threat to safety other: Pes CCAS AG \c_ \. CRE

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim I. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal

authority or arguments.
t

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).

 

 

5. Administrative Remedies:
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at your

institution? Yes LI No
b. Did you submit a request for administrative relief on Claim I? ‘x Yes LJ] No
c. Did you appeal your request for relief on Claim I to the highest level? if Yes [J No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

 
 

Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 5 of 40

Summary

The facts and details for the following Fifteen Claims under the United States Constitution and the
California State Constitution by PLAINTIFF JACOB RADER, a once Pre-Trial detainee at the Auburn
Main Jail, are meticulously documented and dated accordingly. The Unreasonable Force and Assault &
Battery facts are undeniably as recorded by the following modalities: Auburn Main Jail Surveillance
Video, In-Trial Testimony by DEFENDANTS SOLBOS and WEHE on March 6", 7" and 8", 2019,
Sutter Health Emergency Room Report July 14", 2018, Auburn Mail Jail Medical Staff Reports, South
Placer Jail Medical Staff Reports, Inmate Grievance Forms(Exhausted), Medical Blue-Slips, Yellow
Information Requests, Photographs, Audio Recordings, Trial Transcripts & Exhibits.

PLAINTIFF JACOB RADER was beaten unconscious by DEFENDANTS SOLBOS and WEHE on
July 12", 2018, in Cell A-141 at the Auburn Main Jail in Placer County, California. PLAINTIFF
JACOB RADER was naked and placed in Handcuffs with his hands behind his back prior and during

the wanton, ominous and sadistic attack.

On July 14%, 2018, two days later, Auburn Main Jail Medical Staff, R.N. Daniel Hickey ordered the
Placer County Sheriffs Office(PCSO) to immediately transport PLAINTIFF JACOB RADER to the
Sutter Health Emergency Room after a brief body and head medical evaluation. On arrival, Dr. John

Bauer ordered X-Rays of the following: Cervical Spine, Thoracic Spine, Right Scapula and Right Wrist.

The bodily injuries that resulted from the attack by DEFENDANTS SOLBOS and WEHE to
PLAINTIFF JACOB RADER were the following: 6” Blood Clot and Bruising to Left Calf, 3” Blood

Clot to Right Under Arm, Bruising and Cuts to both Ribs, 6 (1”) Bruises to Left Under Arm, 4” Bruise
Lower Lumbar Spine, Swollen Cranium, 8” Bruise Right Hip, 2” x 4” Scrape Right Shoulder, Right Wrist
Dislocated-Bruised Black & Blue and Nerve Damage to Neck, Right Shoulder, Right Arm and Right Wrist.

On Information and Belief, The Auburn Main Jail Officers and Senior Medical Staff, within a repeated
culture of Unreasonable Force against inmates, once again attempted to cover-up the attack and events
that took place on July 12", 2018. The Placer County Sheriffs Office also forged documents and

neglected to record the incident into “Blue-Team Software,” as mandated in the Class Action

3A

 
Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 6 of 40

Settlement Agreement of Bangert versus Placer County by US Magistrate Judge Kendall J.

Newman.

Under Information and Belief, a counter measure and strategy was used by DEFENDANT SOLBOS
when he claimed to be the victim. DEFENDANT SOLBOS “self-investigated” Incident Report #18-
2310 and forwarded his own charges against PLAINTIFF JACOB RADER with the Placer County
District Attorneys Office of 69(A). Honorable Steven J. Howell declared a ‘mistrial’ when the District
Attorneys Office was found to have held back exculpatory evidence AND manufactured evidence
against PLAINTIFF JACOB RADER. It was also shown that the testimony of DEFENDANTS
SOLBOS and WEHE contradicted each others testimony multiple times that neither of them slammed
PLAINTIFF JACOB RADER against the cement wall in Cell A-141 in lieu of video and photographic

evidence.

On or around November 15", 2019, PLAINTIFF JACOB RADER, “Opted-Out” of The Class Action
Settlement of Bangert versus Placer County by submitting a statement in writing as directed to by

attorneys Patrick Dwyer, Mark Merin and PCSO counsel Brett Holtt, Et. al.

Key to Aubrun Main Jail Reports and Form Types; Definitions and Abbreviations.

1) C.M.G.C. - ‘Corrections Medical Group Companies Report’ - Recorded by the Auburn Main
Jail Medical Staff.

2) I.D.R. - ‘Inmate Disciplinary Form’ - Recorded by the Auburn Main Jail Correctional Staff
regarding disciplinary “write-ups” or other incidents deemed worthy from staff regarding

inmates needing documentation for Disciplinary Segregation.

3) M.B.S. - ‘Medical Blue Slip’ - A form submitted by Auburn Main Jail Pre-Trial Detainees

regarding medical requests, illnesses, follow-up issues, medications and mental health.

4) Y.I.R. - ‘Yellow Information Request’ - A form submitted by Auburn Main Jail Pre-Trial

Detainees regarding Jail Rules, issues, basic complaints and problems for simple relief or

3B

 

 
 

Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 7 of 40

performance.

5) LG.F. - ‘Inmate Grievance Form’ - A form submitted by Auburn Main Jail Pre-Trial

Detainees regarding serious Jail issues and problems for requests of relief or performance.

6) E.R.C. - ‘Emergency Restraint Chair’ - A restraint device in the form of a wheeled-chair with
arm and leg straps which shall not be used for punishment or as a substitute for treatment

of Title 15 ss 1058.

7) S.C. - ‘Safety Cell’ - A cell to detain Pre-Trial detainees for visual observation. The inmate
must be given sufficient clothing or be provided with a suitably designed “Safety Garment.” A
safety cell shall not be used for treatment of punishment per Title 15 ss 1055.

FIRST CLAIM
Unreasonable Force
(Fourteenth Amendment to The US Constitution; 42 U.S.C. 1983)

1. On July 12", 2018, DEFENDANTS SOLBOS and WEHE of The Auburn Main Jail of The Placer
County Sheriffs Office entered PLAINTIFF JACOB RADERS Cell A-141 and used Unreasonable

Force, beating him unconscious causing severe bodily injuries including Nerve Damage.

2. PLAINTIFF JACOB RADER was naked and instructed to sit down and face the wall at the back of
his cell with his hands behind his back. As instructed, he “complied” as ordered as documented in
Incident Report #18-2310 as well as Trail Transcripts by DEFENDANTS SOLBOS and WEHE on
March 6", 7", and 8", 2018.

3. PLAINTIFF JACOB RADER requested DEFENDANT SOLBOS and WEHE “please recognize the
large bone anomalies on his right and left wrists before the hand cuffing process, to ensure not to injure

him by over-tightening the hand cuffs.”
4. After the left handcuff was applied, DEFENDANT SOLBOS slammed the right handcuff down

3C

 
Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 8 of 40

exactly on the right wrist bone anomaly of PLAINTIFF JACOB RADER, over-tightening the handcuff

intentionally, causing blood vessels to rupture on the top of his hand and spraining his right wrist.

PLAINTIFF JACOB RADER immediately began screaming and pleading for DEFENDANT SOLBOS
to loosen the right handcuff, which was denied. To further cause pain and suffering, DEFENDANT
SOLBOS applied a “Pain Compliance Technique,” called a “Rear Wrist Lock,” to PLAINTIFF JACOB
RADER’S right wrist which resulted in Nerve Damage. “Rear Wrist Locks” are used exclusively for

Non-Compliant Arrestees.

5. In Self-Defense while PLAINTIFF JACOB RADER was being escorted out of cell A-141, he kicked
backwards and made contact with DEFENDANT SOLBOS right shin.

6. DEFENDANT SOLBOS and WEHE collectively slammed PLAINTIFF JACOB RADER laterally
into the cells right cement wall, injuring his head, neck, shoulder and back causing him to loose
consciousness. DEFENDANT WEHE then “intentionally” slammed PLAINTIFF JACOB RADER

down to the cement floor by sweeping his legs in a pulling-down motion.

7, When PLAINTIFF JACOB RADERS body was “pancaked” onto the cement floor he regained
consciousness when DEFENDANT SOLBOS and WEHE kicked him in the right ribs, then
DEFENDANT SOLBOS repeatedly slammed PLAINTIFF JACOB RADER’S head into the cement

floor in a “Jack-Hammering” motion while he was laying face down in the Prone Position.

8. DEFENDANT WEHE used his left knee and jumped down on PLAINTIFF JACOB RADER’S left
calf and then jumped down using his right knee into the lumbar spine of PLAINTIFF JACOB
RADER’S lower back.

9. DEFENDANT SOLBOS used his left knee and jumped down on PLAINTIFF JACOB RADER’S
Thoracic Spine and jumped down using his right knee into the head of PLAINTIFF JACOB RADER.

10. Failure to apply the handcuffs properly where the “Key-Side” was facing outward, DEFENDANT
SOLBOS could not release the ratcheting locking mechanism to remove the handcuffs for 1-2 minutes.
PLAINTIFF JACOB RADER screamed in agony as recorded by an unknown PSCO cell phone video

on the cement floor of cell A-141.

3D

 

 
 

Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 9 of 40

11. Because DEFENDANT SOLBOS could not remove the improperly applied handcuffs for 1-2
minutes, he ordered his Sergeant, DEFENDANT SERGEANT JONES to get an Emergency Restraint
Chair(E.R.C.) and then placed PLAINTIFF JACOB RADER into the E.R.C. in a Supine Position as he
remained in handcuffs screaming in agony for them to be removed as recorded by a PCSO cell phone

video and audio.

12. DEFENDANT WEHE pulled PLAINTIFF JACOB RADERS head and neck backwards while
using a “Pain Compliance Technique” by forcing his fingers into PLAINTIFF JACOB RADERS jaw
and pulling his neck back, causing nerve damage to his neck and right shoulder as recorded by a PCSO

cell phone video, while telling him “to stop resisting.”

13. DEFENDANT SOLBOS was unable to remove the improperly applied and over-tightened
handcuffs for over 2 minutes as shown in the Auburn Main Jail Surveillance video, dislocating
PLAINTIFF JACOB RADER’S right wrist by having to flip his wrists over to access the “Key-Hole”
as recorded by a PCSO cell phone video and audio.

14. Two days later on July 14", 2018, R.N. Danielle Hickey ordered the Placer County Sheriffs Office
to immediately transport PLAINTIFF JACOB RADER to the Sutter Health Emergency Room for

medical treatment and X-Rays.

15. Dr. John Bauer ordered X-Rays of the following: Cervical Spine, Thoracic Spine, Right Scapula
and Right Wrist.

16. The bodily injuries that resulted from the attack by DEFENDANTS SOLBOS and WEHE to

PLAINTIFF JACOB RADER were the following: 6” Blood Clot and Bruising to Left Calf, 3” Blood Clot to
Right Under Arm, Bruising and Cuts to both Ribs, 6 (1”) Bruises to Left Under Arm, 4” Bruise Lower Lumbar Spine,
Swollen Cranium, 8” Bruise Right Hip, 4’ x 2” Scrape Right Shoulder, Right Wrist Dislocated-Bruised Black & Blue
and Nerve Damage to Neck, Right Shoulder, Right Arm and Right Wrist.

17. On or around January 10", 2019, Dr. Duncan of the South Placer Jail ordered the PCSO to transport
PLAINTIFF JACOB RADER to outside Physical Therapy and for an EMG confirming Nerve Damage to his Neck,
Right Shoulder, Right Arm and Right Wrist after almost 6 months after the incident that took place back on July
12", 2018.

3E

 
Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 10 of 40

SECOND CLAIM
Campaign of Harassment
(Eighth Amendment to The US Constitution; 42 U.S.C. 1983)

18. On June 18", 2018, PLAINTIFF JACOB RADER was immediately strapped down to an E.R.C. in
the parking lot of the Auburn Main Jail and was wheeled inside. Officer Lukenbill drove his fingers
into his jaw during the booking process. PLAINTIFF JACOB RADER was then placed into Safety Cell
#26 where he had multiple seizures and remained in the E.R.C. without given reasonable medical
attention. The DEFENDANT R.N. JOHN DOE told the defendant “he was faking and would not be
given medical treatment, medication, or juice.” As reported in a July 27" 1.G.F. and on June 24% 25m"

26" and 29" in the C.M.G.C.

19. On June 19", 2018, at approximately 12:00AM the Auburn Main Jail staff initiated the “booking-
arrest-process.” Sgt. Beggs told PLAINTIFF JACOB RADER at 7:00AM he “was sorry for being left

in safety cell #26 for 7 hours and that his shift did not treat arrestees like animals.” Sgt. Beggs and

moved him into a different booking cell and instructed his shift-crew to “process him immediately and
get him to where he needs to be housed.” The “Booking-Cells” located in the “Booking-Area” are 100%
concrete and air-conditioned at approximately 65 degrees. PLAINTIFF JACOB RADER was given no
blanket or toilet paper for 32-36 hours.

20. On June 20", 2018, PLAINTIFF JACOB RADER still remained in the Booking Area and not
processed for 32-36 hours as recorder in the I.G.F. on June 27" and in the C.M.G.C. report on June
24", 25", 26" and 28" 2018. On June 22™, 2018,

21. PLAINTIFF JACOB RADER filed a Y.L.F. to Defendant Commander Steinhauer requesting a 1“

privileged private attorney phone call. No response or performance was administered.

22. On June 23"4, 2018, PLAINTIFF JACOB RADER was “written-up” in the ILD.R. #18-2061 for a

3F

 

 
 

Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 11 of 40

CLAIM II wy? pep
1. State the constitutional or other federal civil right that was violated: \ Lert Su t “Sr

 

 

2. Claim TH. Identify the issue involved. Check only one. State additional issues in separate claims.
LJ Basic necessities LJ Mail L] Access to the court LJ Medical care
LJ Disciplinary proceedings LJ Property LJ Exercise of religion LJ Retaliation
LJ] Excessive force by an officer [J Threat to safety LJ Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim II. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal
authority or arguments. =. .

LZ

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).

mot

 

 

5. Administrative Remedies.
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at your

institution? Mm Yes LJ No
b. Did you submit a request for administrative relief on Claim II? CXyves £1] No
c. Did you appeal your request for relief on Claim II to the highest level? DYes L] No

d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not. mf BS.

 

 
 

Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 12 of 40

violation of “refusing to sign paperwork” from the Truckee Animal Shelter which was a release form
allowing anyone in the public to adopt his two Belgium Malawian dogs, Mani and Swani Rader.
PLAINTIFF JACOB RADER was disciplined to 7 days of Disciplinary Segregation, 14 days loss of
Commissary and 14 days of family visitation as recorded in the C.M.G.C. reports on June 24 25"
and 26", 2018.

23. On June 26", 2018, PLAINTIFF JACOB RADER filed an I.G.F. reporting a second round of
seizures and being left in his own feces and urine by DEFENDANT R.N. JOHN DOE and
DEFENDANT MILLER. Deputy McGlaurgy reported the incident when he arrived for his shift at
7:00AM and DEFENDANT STRIKA A.P.M. and DEFENDANT HENDRICKS M.P.M. claimed that
no seizures had been reported by any staff or on the I.G.F. reply. PLAINTIFF JACOB RADER was

given no treatment. The incident was recorded in the C.M.C.G. report on June 28", 2018.

24. On June 26", 2018, DEFENDANT JACOB RADER was transported to Sutter Health Emergency
Room. While handcuffed to a hospital bed for 30 minutes he notified Deputy Duncan that he needed to
go the restroom which was denied. Deputy Duncan told PLAINTIFF JACOB RADER to “hold it” until
he returned to Auburn Main Jail. Upon returning to Auburn Main Jail, Deputy Duncan again denied
PLAINTIFF JACOB RADERS request to use the restroom and PLAINTIFF JACOB RADER was
forced to relieve his bladder on himself in front SERGEANT JOHN DOE and R.N. JANE DOE as
recorded in the C.M.G.C. report on June 27", 2018.

25. On July 29". 2018, PLAINTIFF JACOB RADER filed an I.G.F. reporting a Sexual Assault in
Housing Unit ‘N’ in front of his cell located behind the stairs out of view of the single surveillance
camera inside of Housing Unit ‘N.” DEFENDANT SERGEANT JONES accused PLAINTIFF JACOB
RADER of lying and filing a false I.G.F. and ordered 15 days of Disciplinary Segregation, 4 weeks

loss of commissary and 4 weeks loss of family visitation and recorded in I.D.R. #18-2164.

26. On July 2nd and July 6", 2018, PLAINTIFF JACOB RADER filed an LEG. reporting
DEFENDANT LIEUTENANT GUITRON had been committing fraud and violating contractual law by
replying, signing and dating the Level 3 Reply section of the I.G.F. which is designated strictly to
DEFENDANT COMMANDER STEINHAUER.

3G

 
Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 13 of 40

27. On July 6" 2018, PLAINTIFF JACOB RADER filed an I.G.F, reporting DEFENDANT MILLER
refused to issue him I.G.F.’s and told him that “if I issue you any I.G.F.’s I will be in trouble per
DEFENDANT SERGEANT JONES and DEFENDANT COMMANDER STEINHAUER”.

28. On July 6", 2018, PLAINTIFF JACOB RADER filed an Y.LF. to Sergeant Beggs requesting a 1“

private attorney phone call. No response or performance was administered.

29. July 7", 2018, PLAINTIFF JACOB RADER filed an I.G.F. reporting DEFENDANT SERGEANT
JONES had denied PLAINTIFF JACOB RADER a 1“ private attorney phone call after being in

custody 21 days. No response or performance was administered.

30. On July 7", 2018, PLAINTIFF JACOB RADER filed an I.G.F. to DEFENDANT COMMANDER
STEINHAUER requesting a Blood Test after another inmate spit into PLAINTIFF JACOB RADERS

eyes and mouth. No response or performance was administered.

31. On July 7, 2018, PLAINTIFF JACOB RADER filed an I.G.F. reporting a 3“ round of seizures
and not being examined or treated by DEFENDANT STRIKA A.P.M. or any Auburn Main Jail Medical
Staff.

32. On July 8", 2018, PLAINTIFF JACOB RADER filed an I.G.F. reporting DEFENDANT MILLER
had been taking PLAINTIFF JACOB RADER off the top spot of the “Law Library List” and removing
him permanently for two weeks in a row. DEFENDANT MILLER had also restricted and limited
PLAINTIFF JACOB RADER to 6:00AM Dayroom-Time when phones and TV were shut off and

unavailable to inmates.

33. On July 8th, 2018, PLAINTIFF JACOB RADER filed an I.G.F. reporting having seizures

requesting medical attention. No response or performance was given.

34. On July 9", 2018, ON INFORMATION AND BELIEF, the Auburn Main Jail I.G.F. was modified
and revised 7 days after PLAINTIFF JACOB RADER filed an I.G.F. against DEFENDANT
LIEUTENANT GUITRON who had been committing fraud and violating contractual law by replying,
signing and dating the Level 3 Reply section of the I.G.F. in place which is designated strictly to
DEFENDANT COMMANDER STEINHAUER on July 6", 2018.

3H

 

 
 

Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 14 of 40

_ On July 1 6" 2018, DEFENDANT COMMANDER STEINHAUER indefinitely placed PLAINTIFF
JACOB RADER on 1.G.F. Restriction.

35. On July, 11%, 2018, PLAINTIFF JACOB RADER filed an I.G.F. regarding Title 15 Violations ss
1055 and ss 1058; Improper use of a Safety Cell and Emergency Restraint Chair(E.R.C.).

36. On July 11", 2018, PLAINTIFF JACOB RADER was placed into Disciplinary Segregation in Cell
Block A-141, “The Hole,” for 28 Days.

37. On July 12", 2018, DEFENDANTS SOLBOS and WEHE of The Auburn Main Jail of The
Placer County Sheriffs Office entered PLAINTIFF JACOB RADER’S Cell A-141 and used
Unreasonable Force, beating him unconscious and causing severe bodily injuries including Nerve

Damage.

38. On July 12", 2018, PLAINTIFF JACOB RADER was strapped down to an Emergency Restraint
Chair(E.R.C.) and was placed into Safety Cell #27 completely naked without given any “proper
clothing garments” in violation of Title 15 ss 1055 and ss 1058.

39. On July 12", 2018, DEFENDANT SOLBOS took matters into his own hands and investigated his
own complaint and directly sent the recommendation of filing charges against PLAINTIFF JACOB
RADER in violation 69(a), thus, circumventing any proper investigation by the PCSO as documented
in Incident Report #18-2310. Also Known As, Judge, Jury and Executioner.

40. On July 12", 2018, DEFENDANT SOLBOS AND WEHE filed Incident Report #18-2310,
contradicting each others reports about the Unreasonable Force against PLAINTIFF JACOB RADER,
and as recorded in Trail Transcripts in the court of Honorable Steven J. Howell on March 6", 7", and

8" 2018, in which a ‘Mistrial’ was declared.

41. On July 12", 2018, DEFENDANT FISH classified PLAINTIFF JACOB RADER as a “Two-Man-
Move” which confined PLAINTIFF JACOB RADER to Leg Shackles at the Waist and Handcuffs for
ANY movement in the Auburn Main Jail for 38 days. PLAINTIFF JACOB RADER could not properly
access the Law Library computer to do legal research as a Pro Se litigant or be properly examined by

Auburn Main Jail Medical Staff while in Leg Shackles at the Waist and in Handcuffs. Clothes were not

3I

 
Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 15 of 40

allowed to be removed for the Medical Examination.

42, On July 13", 2018, DEFENDANT SOLBOS returned to PLAINTIFF JACOB RADERS Cell A-
141 approximately 24 hours after the Unreasonable Force Incident and attempted to escort PLAINTIFF
JACOB RADER to his first Medical Examination. PLAINTIFF JACOB RADER refused the escort by
DEFENDANT SOLBOS. DEFNDANT SOLBOS then told the Auburn Main Jail Medical Staff
PLAINTIFF JACOB RADER had denied medical treatment.

43. On July 14", 2018, DEFENDANT SOLBOS again returned to PLAINTIFF JACOB RADERS Cell
A-141, approximately 48 hours after the Unreasonable Force Incident and INDEED escort PLAINTIFF
JACOB RADER to his first Medical Examination.

44, On July 14", 2018, R.N. Danielle Hickey ordered the PCSO to immediately transport PLAINTIFF
JACOB RADER, approximately 48 hours after the Unreasonable Force Incident on July 12", 2018, to
the Sutter Health Emergency Hospital for medical treatment and X-Rays.

45. On July 14", 2018, Dr. John Bauer of Sutter Health Emergency Room ordered X-Rays of the
following: Cervical Spine, Thoracic Spine, Right Scapula and Right Wrist.

The bodily injuries that resulted from the ominous and sadistic attack by DEFENDANTS
SOLBOS and WEHE to PLAINTIFF JACOB RADER were the following: 6” Blood Clot and
Bruising to Left Calf, 3” Blood Clot to Right Under Arm, Bruising and Cuts to both Ribs, 6 (1”)
Bruises to Left Under Arm, 4” Bruise Lower Lumbar Spine, Swollen Cranium, 8” Bruise Right
Hip, 4” x 2” Scrape Right Shoulder, Right Wrist Dislocated-Bruised Black & Blue and Nerve
Damage to Neck, Right Shoulder, Right Arm and Right Wrist.

46. On July 15", 2018, PLAINTIFF JACOB RADER filed a M.B.S. requesting the ordered and
prescribed pain medication by Dr. John Bauer be administered, as well as a request to DEFENDANT
FISH to be transferred to South Placer Jail for proper medical attention. No response or performance

was administered.

47, On July 16", 2018, PLAINTIFF JACOB RADER was personally escorted by his attacker,
DEFENDANT SOLBOS to court where he was indicted by the self-investigated incident by

3J

 

 
 

Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 16 of 40

DEFENDANT SOLBOS of California Penal Code 69(a) which DEFENDANT SOLBOS personally
forwarded the charges with the District Attorneys Office. AKA Judge, Jury and Executioner.

48. On July 19", 20", August 3", 5", September 3", 14", 24 and October 5", 2018 PLAINTIFF
JACOB RADER filed I.G.F.’s requesting pain medication and stronger pain medication
regarding the Unreasonable Force by DEFENDANTS SOLBOS and WEHE on July 12", 2018.
NO RELIEF WAS EVER ADMINISTERED.

49. On July 19", 2018, DEFENDANT SOLBOS intercepted the Unreasonable Force I.G.F. ina
conflict of interest, which in detail described the injuries of PLAINTIFF JACOB RADER at his Cell A-
141 where the Unreasonable Force Incident took place on July 12, 2018.

50. On July 19", 2018, DEFENDANT SOLBOS again personally escorted PLAINTIFF JACOB
RADER to and from the Auburn Main Jail Medical Department for a complete body examination.
DEFENDANT SOLBOS entered and remained in the 8x8 examination room and refused to leave
during the entire examination, even at the request by R.N. Jane Doe who explained that DEFENDANT
SOLBOS was violating PLAINTIFF JACOB RADERS HIPPA Rights. DEFENDANT SOLBOS

refused to leave.

51. On July 26", 2018, PLAINTIFF JACOB RADER was “written-up” for complaining about Officer
Hermosilla who repeatedly flashed her flash-light directly into his eyes and face while he was trying to
sleep, every 30 minutes during her cell checks. On July 29", 2018, Sgt. Nielsen denied the discipline as

recorded in his follow-up report.

52. On August 1*, 2018, Psychiatrist Edward Kaftatian filed a psychiatry report regarding PLAINTIFF
JACOB RADER; Dr. Kaftarian noted the following: Patient leaning forward in chair due to back
discomfort. Patient has good judgment, good insight, pleasant, calm, cooperative. Complaints of
pinched nerve underneath right scapula and that “he took a pretty good beating from officers on July

12", 2018 and was sent to the Sutter Health Emergency Room.

53. On August 5" 2018, the Emergency Response Record of the C.F.M.G. reported that PLAINTIFF
JACOB RADER was found down in Cell A-141 lying on the floor with blood on the walls, moaning

3K

 
Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 17 of 40

and crying, cramping and stabbing pains in the left upper quadrant. No cuts in mouth, no open sores,
however tongue was swollen. PLAINTIFF JACOB RADER filed two Y.IR. forms asking that photos
be taken of Cell A-141 due to coughing up blood and requested to be seen at Sutter Health Emergency

Room which was denied by the Corrections Medical Group Company.

54, On August 6'", 2018, PLAINTIFF JACOB RADER filed a Y.LR. stating that he was still in
tremendous pain and that his “back was killing,” and needed two I.G.F.’s for not getting proper pain

medication and treatment.

55. On August 15"", 2018, PLAINTIFF JACOB RADER filed a Y.LR. requesting that DEFENDANT
FISH reclassify him after 34 days of being on “Two-Man Move,” so that he could properly have Access
to the Courts and conduct Legal Research in the Law Library without being Leg Shackled and

handcuffed at the waist which made typing and searching impossible on Lexus Nexus.

56. On August 17", 2018, PLAINTIFF JACOB RADER filed an I.G.F. reporting DEFENDANT FISH
had violated his Civil Rights and Access to the Courts as in Trujillo v. Williams, 465 F) 3d 1210(1 th
Cir. 2006).

57. On August 18'", 2018, PLAINTIFF JACOB RADER filed an I.G.F. seeking a proper investigation
of the Unreasonable Force incident on July 12", 2018, by DEFENDANT SOLBOS and WEHE in
violation of his 14° Amendment Rights and 8" Amendment Rights as in Hudson v. McMillian U.S. 1%,
1992.

58. On August 24", 2018, PLAINTIFF JACOB RADER filed a M.B.S. requesting a muscle relaxer
complaining that the pain medication(Ibuprofen) wasn’t working and he was having trouble sleeping

due to back and right scapula pain from Nerve Damage.

59. On August 26", 2018, PLAINTIFF JACOB RADER filed a Y.LR. to Title 15 Officer Rashid
regarding a book titled, “Prison Grievances,’ that Amazon.com had confirmed delivery on August 20",

2018 which he had not received.
60. On August 27", 2018, PLAINTIFF JACOB RADER filed a M.B.S. requesting to be evaluated and

3L

 

 
 

Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 18 of 40

seen for stronger pain medication and that Ibuprofen was not providing any relief.

61. On September 1“, 2018, PLAINTIFF JACOB RADER filed a Y.I.R. requesting DEFENDANT
FISH reclassify him from Administration Segregation which begun June 20", 2018. PLAINTIFF
JACOB RADER remained in an Administration Segregation Cell for 23 hours a day for approximately
2.5 months. DEFENDANT FISH denied the request on September 16", 2018.

62. On September 3", 7", 11", 2018, PLAINTIFF JACOB RADER filed a M.B.S. requesting a
medical examination by The Auburn Main Jail Doctors and for stronger pain medication and for
multiple injuries including Nerve Damage regarding for the Unreasonable Force Incident on July

12, 2018. No relief or performance was administered.

63. On September 13", 2018, PLAINTIFF JACOB RADER filed a Y.LR. to Title 15 Officer Rashid
regarding a book titled, “The Criminal Law Handbook,” that Amazon.com had confirmed delivery on
September 4th, 2018 which he had not received.

64. On September 14", 2018, PLAINTIFF JACOB RADER filed a M.B.S. requesting to see an ANY
Auburn Main Jail Doctor, for stronger pain medication for multiple injuries including Nerve Damage
regarding the Unreasonable Force Incident on July 12", 2018. No relief or performance was

administered.

65. On or around September 15", 2018, DEFENDANT SOLBOS entered the privileged and
confidential legal room #74, unannounced during a private meeting between PLAINTIFF JACOB
RADER and his court appointed investigator Larry Demates.

66. On September 21%, 2018, PLAINTIFF JACOB RADER filed an I.G.F. regarding DEFENDANT
HENDRICKS M.P.M. not replying or responding accordingly regarding the Sutter Health Emergency
Room Report and describing his chronic pain that was not being treated. DEFENDANT A.P.M.
STRIKA responded by saying “the X-Rays were negative for fractures,” thus, insinuating that X-Rays

are a modality for pain and Nerve Damage or to measure a patients threshold for pain.

67. On September 24", 2018, PLAINTIFF JACOB RADER filed an I.G.F. to DEFENDANT DR.
OWENS and DEFENDANT DR. GOLDSMITH regarding neither of them personally examining him

3M

 
Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 19 of 40

for the Unreasonable Force Incident which took place on July 12", 2018. Again, DEFENDANT A.P.M.
STRIKA and DEFENDANT HENDRICKS M.P.M. responded by saying “the X-Rays were negative
for fractures, thus, insinuating that X-Rays were a modality for pain and Nerve Damage or to measure a

patients threshold for pain.

68. On October 5", 2018, PLAINTIFF JACOB RADER for the first and only time was finally
personally examined by DEFENDANT DR. OWENS some 3 months(90 Days) after the Unreasonable
Force Incident which took place on July 12" 2018. On immediate arrival, DEFENDANT DR. OWENS
ordered Physical Therapy outside of the Auburn Main Jail and prescribed Gabapentin which is mainly

used for Fibromyalgia and not a designated pain medication.

69. On October 5th 2018, DEFENDANT MILLER paged PLAINTIFF JACOB RADER on his cell N-
426 intercom explaining that “for good behavior DEFENDANT FISH would be moving and
reclassifying PLAINTIFF JACOB RADER to a better housing unit, Unit ‘R’”. Due to his upcoming
Pro Se Motions and Court Date, Voluminous Legal Books, Materials, and Upcoming Trial, PLAINTIFF
JACOB RADER requested to stay in Housing Unit for 1 week.

70. On October 6", 2018, 24 hours later, DEFENDANT MILLER paged PLAINTIFF JACOB RADER
again on cell N-426 intercom and told him that “DEFENDANT FISH needed him to ‘roll-up’ and that
he was going to “The Hole” for Disciplinary Segregation for 28 Days for Bad Behavior.”

71. On October 6", 2018, PLAINTIFF JACOB RADER filed an I.G.F. asking DEFENDANT FISH
why he was sent to Disciplinary Segregation on October 6", when just the day before on October 5h
24 hours prior DEFENDANT FISH had instructed DEFENDANT MILLER to transfer PLAINTIFF
JACOB RADER to a better Housing Unit, ‘R.’ for good behavior. As recorded into Hearing Report
#18-2333. PLAINTIFF JACOB RADER remained in Disciplinary Segregation for 28 days.

72. On October 8", 2018, PLAINTIFF JACOB RADER filed a Y.LR. to DEFENDANT FISH in
Classification asking to be transferred to South Placer Jail for the following: Proper Medical Treatment,
Unreasonable Force, Harassment, Emotional Distress, Access To The Courts. DEFENDANT FISH

denies the transfer on October 9", 2018.
73. On October gh 2018, PLAINTIFF JACOB RADER filed a M.B.S. to follow-up on the ordered

3N

 

 
 

Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 20 of 40

Physical Treatment outside of the Auburn Main Jail which was prescribed by DEFENDANT DR.
OWENS on October 5", 2018. On the response of the M.B.S., R.N. Jane Doe told PLAINTIFF JACOB
RADER, “to be patient.”

74. On October 14", 2018 PLAINTIFF JACOB RADER filed and Y.LR. to Senior Classification
Officer Scott regarding why he was placed and remained in Disciplinary Segregation from October 6",
2018. On October 5", 24 hours prior DEFENDANT FISH had instructed DEFENDANT MILLER to
transfer PLAINTIFF JACOB RADER to a better Housing Unit, ‘R.’ As recorded into Hearing Report
#18-2333. PLAINTIFF JACOB RADER remained in Disciplinary Segregation for 20 more days. No

Response was given.

75. On October 23", 2018 PLAINTIFF JACOB RADER filed a Y.LR. to Title 15 Officer Rashid why
PLAINTIFF JACOB RADER was denied any request, access and phone calls to his court appointed
Private Investigator, Larry Demates and Limited Scope Attorney Paul Comiskey while being in

Disciplinary Segregation since October 6", 2018.

76. On or around October 234 2018, DEFENDANT SOLBOS entered the private and confidential
legal room #78, unannounced during a meeting between PLAINTIFF JACOB RADER and his court
appointed Private Investigator, Larry Demates.

77. On October 24", 2018, PLAINTIFF JACOB RADER filed an I.G.F. to Title 15 Officer Rashid
regarding only being allowed to make a privileged and confidential phone calls to his court appointed
Private Investigator and Limited Scope Attorney Paul Comiskey other than a Saturday evening at

8:30PM, during non-weekday business hours.

78. On October 29", 2018, PLAINTIFF JACOB RADER filed an I.G.F. reporting that the Physical
Therapy outside of Auburn Main Jail which was ordered by DEFENDANT DR. OWENS on October
5" 2018 had still not been administered after 14 days.

79. On November 2"4, 2018, Judge Robert P. McFlahany heard a Motion for Injunction Relief filed by
Pro Se litigant PLAINTIFF JACOB RADER to be transferred to South Placer Jail for the following:
Proper Medical Treatment, Unreasonable Force, Harassment, Emotional Distress, and Access To The

Courts.

30

 
Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 21 of 40

80. On November 3m 2018, PLAINTIFF JACOB RADER was transferred to South Placer Jail.

81. On or around November 5th and November 23°¢ 2018, PLAINTIFF JACOB RADER filed a M.B.S.
reporting that the Physical Therapy outside of Auburn Main Jail which was ordered by DEFENDANT
DR. OWENS on October 5", 2018 had still not been administered. At such point the Physical Therapy
had not taken place for approximately 120 days after the Unreasonable Force incident took place on

July 12", 2018 and approximately 45 days after DEFENDANT DR. OWENS on October 5", 2018.
p }

$2. On or around January 1°, 2019, PLAINTIFF JACOB RADER filed a I.G.F. reporting that the
Physical Therapy outside of Auburn Main Jail which was ordered by DEFENDANT DR. OWENS on
October 5", 2018 had still not been administered. At such point the Physical Therapy had not taken
place for approximately 150 days after the Unreasonable Force issue on July 12", 2018 and
approximately 85 days after DEFENDANT DR. OWENS ordered it on October 5", 2018.

83. On January 10" and 11", 2019, approximately 6 Months after being assaulted with Unreasonable
Force by DEFENDANT SOLBOS and WEHE, PLAINTIFF JACOB RADER was FINALLY taken to
outside Physical Therapy treatment, since it was ordered by DEFENDANT DR. OWENS on October
5", 2018.

PLAINTIFF JACOB RADER was diagnosed using an EMG for Nerve Damage in his Neck,
Right Shoulder, Right Arm and Right Wrist.

3P

THIRD CLAIM

 

 
 

Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 22 of 40

CLAIM II <— - oc 3 5
1. State the constitutional or other federal civil right that was violated: loo eT F .

 

2. Claim III. Identify the issue involved. Check only one. State additional issues in separate claims.
LJ Basic necessities LJ Mail LJ Access to the court LJ] Medical care
LJ Disciplinary proceedings CJ Property CJ Exercise of religion L] Retaliation
(] Excessive force by an officer (1 Threat to safety [J Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim III. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal

authority or arguments. .
WA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).

tif be

 

 

5. Administrative Remedies.
a. Arethere any administrative remedies (grievance procedures or administrative appeals) eee at your

 

institution? Yes [] No
b. Did you submit a request for administrative relief on Claim III? Yes [1 No
c. Did you appeal your request for relief on Claim III to the highest level? [xyes [] No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not. m& / A

 

If you assert more than three Claims, answer the questions listed above for each additional Claim on a separate page.

 
 

Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 23 of 40
Serious Medical Need - Deliberate Indifference
(Eighth Amendment to The US Constitution; 42 U.S.C. 1983)

84. PLAINTIFF JACOB RADER re-alleges and incorporates the allegations of the proceeding
paragraphs 1-83, as if fully set forth in this claim.

3Q

FOURTH CLAIM

 
Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 24 of 40

Intentional Infliction of Emotional Distress
(Ca. Gov. Code ss 820(a))

85. PLAINTIFF JACOB RADER re-alleges and incorporates the allegations of the proceeding
paragraphs 1-83, as if fully set forth in this claim.

86. On July 5", 2018, at the Tahoe Main Jail PLAINTIFF JACOB RADER entered into an ‘Oral
Contract’ with DEFENDANT PIRTLE about PLAINTIFF JACOB RADERS two Belgium Malawian
dogs, Mani and Swani Rader. The oral agreement was that “DEFENDANT PIRTLE would
‘temporarily adopt’ Mani and Swani Rader until PLAINTIFF JACOB RADER was released from
Jail.”

On or around August 4", 2018, Officer McGlaurghy from the Auburn Main Jail called DEFENDANT
PIRTLE at the Tahoe Main Jail and VERIFIED THE ORAL CONTRANT. Officer McGlaurghy
obtained DEFENDANT PIRTLES personal information such as his cell phone number and address for
filing the Truckee Animal Humane Society Official Adoption Forms. After filling out the forms which
EXCLUSIVELY DESIGNATED DEFENDANT PIRTLE to adopt Mani and Swani Rader, Officer
McGlaurghy had PLAINTIFF JACOB RADER sign the forms. Officer McGlaurghy then faxed the

signed proper forms to The Truckee Animal Humane Society.

87. On around August 8", 2018, Officer McGlaurghy informed PLAINTIFF JACOB RADER that
DEFENDANT PIRTLE “did not have Mani and Swani Rader and had given them away.”
DEFENDANT PIRTLE “new the two families that did have each dog and they would not be returning
them once PLAINTIFF JACOB RADER was released.”

3R

FIFTH CLAIM

 

 
 

Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 25 of 40

Intentional Infliction of Emotional Distress - Cruel and Unusual Punishment
(Eighth Amendment to The US Constitution; 42 U.S.C. 1983)

88. PLAINTIFF JACOB RADER re-alleges and incorporates the allegations of the proceeding
paragraphs 1-83, as if fully set forth in this claim.

89. On July 5th 2018, at the Tahoe Main Jail PLAINTIFF JACOB RADER entered into an Oral
Contract with DEFENDANT PIRTLE about PLAINTIFF JACOB RADERS two Belgium Malawian
dogs, Mani and Swani Rader. The oral agreement was that “DEFENDANT PIRTLE would
‘temporarily adopt’? Mani and Swani Rader until PLAINTIFF JACOB RADER was released from
Jail.”

On or around August 4", 2018, Officer McGlaurghy from the Auburn Main Jail called DEFENDANT
PIRTLE at the Tahoe Main Jail and VERIFIED THE ORAL CONTRACT. Officer McGlaurghy
obtained DEFENDANT PIRTLES personal information such as cell phone number and address for the
Truckee Animal Humane Society Official Adoption Forms. After filling out the forms which
EXCLUSIVELY DESIGNATED DEFENDANT PIRTLE to adopt Mani and Swani Rader, Officer
McGlaurghy had PLAINTIFF JACOB RADER sign the forms. Officer McGlaurghy then faxed the

signed proper forms to The Truckee Animal Humane Society.

90. On around August 8'", 2018, Officer McGlaurghy informed PLAINTIFF JACOB RADER that
DEFENDANT PIRTLE “did not have Mani and Swani Rader and had given them away.”
DEFENDANT PIRTLE “new the two families that did have each dog and they would not be returning
them once PLAINTIFF JACOB RADER was released.

3S

SIXTH CLAIM

 
Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 26 of 40

State -Created Danger
(Fourteenth Amendment to The US Constitution; 42 U.S.C. 1983)

91. PLAINTIFF JACOB RADER re-alleges and incorporates the allegations of the proceeding
paragraphs 1-83, as if fully set forth in this claim.

3T
SEVENTH CLAIM

Bane Act

 

 
Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 27 of 40
(Cal. Civ. Code ss 52.1 (b); Cal Civ. Code ss 820(a))

92. PLAINTIFF JACOB RADER re-alleges and incorporates the allegations of the proceeding
paragraphs 1-83, as if fully set forth in this claim.

3U

EIGHTH CLAIM

 
Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 28 of 40

Special Relationship
(Fourteenth Amendment to The US Constitution; 42 U.S.C. 1983)

93. PLAINTIFF JACOB RADER re-alleges and incorporates the allegations of the proceeding
paragraphs 1-83, as if fully set forth in this claim.

3V
NINTH CLAIM

Assault/Battery

 

 
Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 29 of 40

(Ca. Gov. Code ss 820(a))

94. PLAINTIFF JACOB RADER re-alleges and incorporates the allegations of the proceeding
paragraphs 1-83, as if fully set forth in this claim.

3W

TENTH CLAIM

Negligence

 
Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 30 of 40

(Ca. Gov. Code ss 820(a))

95. PLAINTIFF JACOB RADER re-alleges and incorporates the allegations of the proceeding
paragraphs 1-83, as if fully set forth in this claim.

3X
ELEVENTH CLAIM

State-Created Danger

 

 
 

Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 31 of 40

(Article I, ss 7 to the California Constitution; Cal. Gov. Code 22 815.2 and 820(a))

96. PLAINTIFF JACOB RADER re-alleges and incorporates the allegations of the proceeding
paragraphs 1-83, as if fully set forth in this claim.

3Y
TWELFTH CLAIM

Special Relationship

 
Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 32 of 40

(Article I, ss 7 to the California Constitution; Cal. Gov. Code 22 815.2 and 820(a))

97, PLAINTIFF JACOB RADER re-alleges and incorporates the allegations of the proceeding
paragraphs 1-83, as if fully set forth in this claim.

3Z
THIRTEENTH CLAIM

Special Relationship

 

 
Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 33 of 40

(Fourteenth Amendment to The US Constitution; 42 U.S.C. 1983)

98. PLAINTIFF JACOB RADER re-alleges and incorporates the allegations of the proceeding
paragraphs 1-83, as if fully set forth in this claim.

3Z-1

 

FOURTEENTH CLAIM

Assault and Battery

 
Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 34 of 40

(Fourteenth Amendment to The US Constitution; 42 U.S.C. 1983)

99, PLAINTIFF JACOB RADER re-alleges and incorporates the allegations of the proceeding
paragraphs 1-83, as if fully set forth in this claim.

3Z-2

FIFTEENTH CLAIM

 

 
Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 35 of 40
Negligence
(Eighth Amendment to The US Constitution; 42 U.S.C. 1983)

99. PLAINTIFF JACOB RADER re-alleges and incorporates the allegations of the proceeding
paragraphs 1-83, as if fully set forth in this claim.

3Z-3

 

 
Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 36 of 40

E. Request For Relief

 

 
Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 37 of 40

E. REQUEST FOR RELIEF

State the relief you are seeking: 7? ae # .
Toes Set £. a Le eo

 

 

 

 

 

 

 

 

I declare under penalty of perjury that the foregoing is true and correct. po
5 ett 5 es ——T
Executed on A ses = Z s- J Ze: 4 \ :
4 DATE —o— IGNATURE OF PLAINTIFF

“ < Oe
. Nacoe, Ka LEZ Cre Se

\Wamaand title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

(Signature of attorney, if any)

 

 

 

 

(Attorney’s address & telephone number)

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space you may attach
more pages, but you are strongly encouraged to limit your complaint to twenty-five pages. If you attach
additional pages, be sure to identify which section of the complaint is being continued and number all pages.
Remember, there is no need to attach exhibits to your complaint.

 
 

Case 2:19-cveO -AC Docunient 1 ti Filed m /19 Page 38 of 40
CAGES & woot

WHERFORE, PLAINTIFF JACOB RADER respectfully prays that this court enter judgment granting
plaintiff:

A declaration that the acts and omissions described herein violated PLAINTIFF JACOB RADERS
rights under the Constitution and laws of The United States and rights under the Constitution and laws
of The State of California. The court has supplemental jurisdiction over PLAINTIFF JACOB RADERS
State Law Claims under 28 U.S.C. section 1367.

For an award of compensatory, general, and special damages against defendants: COUNTY OF
PLACER, CA, PLACER COUNTY SHERIFFS OFFICE, SHERIFF DEVON M. BELL, DEPUTY
SOLBOS, DEPUTY WEHE, JAIL COMMANDER STEINHAUER, ROSEALYNN STRIKA A.P.M.,
JANICE HENDRICKS M.P.M., SEARGENT JONES,, DR. GOLDSMITH, DR. OWENS,
CLASSIFICATION OFFICER FISH, JOHN DOES 2-50 AND DEPUTY PIRTLE.

COMPENSATORY DAMAGES
COUNTY OF PLACER - $50,000.00
PLACER COUNTY SHERIFFS OFFICE - $50,000.00
SHERIFF DEVON M. BELL - $50,000.00
DEPUTY SOLBOS - $60,003.00
DEPUTY WEHE - $60,002.00
JAIL COMMANDER STEINHAUER - $60,001.00
ROSEALYNN STRIKA A.P.M. - $55,000.00

6A

JANICE HENDRICKS M.P.M. - $55,000.00

SERGEANT JONES - $55,000.00
Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 39 of 40

DR. GOLDSMITH - $50,000.00

DR. OWENS - $50,000.00

CLASSIFICATION OFFICER FISH - $50,000.00
JOHN DOES 2-50 - $1.00

DEPUTY PIRTLE - $500,000.00

For an award of exemplary/punitive damages to deter and to make an example of them, because their
actions and/or inactions, as alledged, were motivated by sadastic, wanton and ominous intent, involves
reckelss or callous indifference to Federally Protected Rights opressively done resulting in aggregious

harm.

COUNTY OF PLACE, CA, PLACER COUNTY SHERIFFS OFFICE, SHERIFF DEVON M. BELL,
DEPUTY SOLBOS, DEPUTY WEHE, JAIL COMMANDER STEINHAUER, ROSEALYNN
STRIKA A.P.M., JANICE HENDRICKS M.P.M., SEARGENT JONES,, DR. GOLDSMITH, DR.
OWENS, CLASSIFICATION OFFICER FISH, JOHN DOES 2-50 AND DEPUTY PIRTLE.

PUNITIVE DAMAGES
COUNTY OF PLACER - $150,000.00
PLACER COUNTY SHERIFFS OFFICE - $150,000.00
SHERIFF DEVON M. BELL - $150,000.00
DEPUTY SOLBOS - $180,003.00

6B

DEPUTY WEHE - $180,002.00

JAIL COMMANDER STEINHAUER - $180,001.00

 

 
 

Case 2:19-cv-01265-AC Document1 Filed 07/09/19 Page 40 of 40
ROSEALYNN STRIKA A.P.M. - $165,000.00
JANICE HENDRICKS M.P.M. - $165,000.00
SERGEANT JONES - $165,000.00
DR. GOLDSMITH - $150,000.00
DR. OWENS - $150,000.00
CLASSIFICATION OFFICER FISH - $150,000.00
JOHN DOES 2-50 - $3.00

DEPUTY PIRTLE - $1,500,000.00

For an award of statutory penalties pursuant to Cal. Civ Code ss52.1 and any other statute as may be

applicable.

For a COURT APPOINTED ATTORNEY of reasonable attorrney’s fees and costs, pursuant to 42
U.S.C. ss1988, Cal. Civ. Code Proc. Ss 1021.3, and any other statute as may be applicable; and for an

award of any further relief as the court deems fair, just, and equitable.

June", 2019 Sincerfully Submitted,

aan

oT _——
Jacob Ra er, Pro se In Statu Quo

 

6C

 
